DETAILED ACTION
	This action is responsive to applicant’s communication filed 04/29/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are rejected under 35 U.S.C. 103.

Response to Arguments
	Applicant’s arguments regarding the prior art have been fully considered but are respectfully moot given the new grounds for rejection necessitated by the amendments.

Claim Objections
Claims 6, 13, and 20 are objected to because of the following informalities: 
The term “the level of frustration of the user” in claims 6, 13, and 20 should read “a level of frustration of the user”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-10, 12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch (US 2014/0139551 A1) in view of Singh (US 2019/0057548 A1) and further in view of Gordon (US 2017/0344209 A1) and McCarty (US 2011/0283189 A1).

 	Regarding Claim 1, McCulloch teaches a processor-implemented method for providing support to a user within an augmented reality environment based on an emotional state of the user, the method comprising… (Paragraphs 0014-15, 0026 and Figures 7A-7B describe a processor-implemented method of providing help content to a user of an AR device experiencing a stress response.)
based on data gathered from the augmented reality device, identifying a stress level of the user; (“the augmented reality help program 14 may be configured to receive one or more user biometric parameters 70 from one or more of the plurality of sensors of HMD device 42. Based on one or more of the user biometric parameters 70, the augmented reality help program 14 may determine that a user is experiencing a stress response” Paragraph 0047. See Paragraphs 0028-29, which describe the emotions indicative of a stress response and the biometric sensors used to detect the stress response.)
responsive to determining that the stress level of the user exceeds a stress threshold, performing one or more actions to reduce the stress level of the user to or below the stress threshold (“The first user 304 may correspondingly experience frustration at the lack of clarity and corresponding difficulty of assembling the bookcase 328. The stress response detection program 44 in the augmented reality help program 14 may receive one or more user biometric parameters 70 that indicate a stress response indicative of such frustration, such as an elevated heartbeat, skin conductivity, and/or brainwave activity that corresponds to a stress response. Based on determining that the first user 304 is experiencing a stress response, the augmented reality help program 14 may present help content 74 to the user via the first HMD device 42.” Paragraphs 0049-50. Help content is provided in order to reduce the frustration of the user. If a stress level is being determined using measured biometric information such as heartbeat or brain activity, there must be some threshold value that is exceeded in order to detect the abnormal heartbeat, brain activity, etc. indicative of a stress response.)
While McCulloch teaches determination of a user focusing attention on an object in the augmented reality display (Paragraph 0052), McCulloch does not explicitly teach based on data gathered from an augmented reality device, determining a step of a series of steps the user is currently performing.
	However, Singh, which is directed to an augmented reality system for guiding a user through a manual process, teaches based on data gathered from an augmented reality device, determining a step of a series of steps the user is currently performing (“In 420, the method includes identifying a current state of the manual industrial operation that is being performed by the user based on the received image data. For example, the manual industrial operation may include a plurality of steps which are to be performed by the user including an initial step, a finishing step, and one or more intermediate steps. The AR software may identity a current step being performed by the user as the current state of the manual industrial operation. For example, the AR device executing the AR software may store a process map or model that includes reference pictures, images, description, sounds, etc., about each step of the manual industrial operation which are received from historical performances and/or the current performance of the manual industrial operation” Paragraph 0040. Image data gathered by the AR device is used to identify the current step of a manual process being performed by a user.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to apply the augmented reality help system that presents help content to a user responsive to a detected stress response taught by McCulloch to the augmented reality system taught by Singh which determines a step of a series of steps the user is currently performing. Since both references are directed to augmented reality systems used to aide users performing a task, the combination would yield predictable results. Since Singh (Paragraph 0043) teaches monitoring the progress of the manual operation and teaches presenting content that will aid the user, it would have been obvious for a help system to be incorporated for addressing user frustration during performance of the manual operation. Such an implementation would improve the user experience of the AR device and allow for more efficient execution of a manual process.
McCulloch in view of Singh does not teach identifying a confusion level of the user based on the data; and responsive to determining that the confusion level of the user exceeds a confusion threshold, performing one or more support actions pertaining to the currently performed step to reduce the confusion level of the user.
However, Gordon, which is directed to tailoring a user interface based on a state of a user, teaches identifying a confusion level of the user based on the data (“a determined user state relates to one or more of user comprehension levels, user confusion, user frustration, user distraction, user eye strain, user boredom, and the like” Paragraph 0005. “In some embodiments, the user state detector 114 is configured to determine the user state in the form of a relative numeric score/value along one or more user state scales (e.g., comprehension, frustration, distraction, etc.).” Paragraph 0033. Each user state, such as frustration (stress) and confusion has a score that is representative of the level of the state. Also see Paragraphs 0031, which describes the user state being determined using biometric data, event tracking, gesture detection, and profile information.)
and responsive to determining that the confusion level of the user exceeds a confusion threshold, (“In some embodiments, one or more thresholds are configured as ceiling values, and the user state is determined as exceeding the predetermined threshold by rising above the threshold value, such as when a confusion, distraction, or frustration level exceeds the threshold.” Paragraph 0050. Also see Paragraph 0035, which teaches that a context of the UI is determined at the time that the level of frustration, confusion, etc. of the user exceeds a threshold. Paragraphs 0067 and 0069 and Figures 5A and 5C describe a result of a confusion level or a frustration level exceeding a threshold.)
performing one or more support actions pertaining to the currently performed step to reduce the confusion level of the user (“the ensemble learning module 112 also includes a user interface context detector 116 configured to determine the user interface context associated with the detected user state. In some embodiments, the user interface context indicates an aspect of the user interface corresponding to an area of user focus at the time at which the user state is detected… the ensemble learning module 112 is operable to send formatting information to the application associated with the application user interface generator 130 to enable the application to determine an appropriate formatting response. For example, the ensemble learning module 112 may communicate data related to a determined user state in the form of a numeric score, along with a corresponding user interface context. The application is then enabled to select and/or modify one or more formats 132 according to the received user state and user interface context data.” Paragraphs 0035-39. In addition to determining a confusion level of a user, the context of the user interface with which the user is interacting is also determined, which is equivalent to determining a currently performed step. In order to reduce the confusion level, the formatting of the user interface is changed [support action]. The determined format change is determined based on the detected user state and detected user interface context as further explained in Paragraphs 0040-41. Also see the embodiments of Figures 5A-5C and Paragraphs 0067-69: For example, in response to detecting a confusion level in exceedance of a threshold, a complex GUI is reformatted into a simplified GUI. In response to a detecting a frustration (stress) level over a threshold, an information dense display is reduced to a more granular presentation with larger text. Therefore, different actions are performed depending on the detected user state and the detected context of the UI.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the augmented reality help system for determining the step a user is currently performing and performing actions to reduce the stress of a user taught by McCulloch in view of Singh by incorporating the detection of multiple user states, including user confusion, exceeding respective thresholds and performing different user interface actions responsive to the detected states and the user interface context as taught by Gordon. Since Gordon is also directed to modifying a user interface in accordance with a detected emotional response, the combination would yield predictable results. As taught by Gordon (Paragraphs 0017-19), such an implementation would have been obvious to one of ordinary skill in the art due to multiple advantages, including “enhanced utilization of an application's functionality” and “minimizing user confusion, frustration, potential distraction, and/or time and computational resource-wasting activities”.
McCulloch in view of Singh and Gordon do not explicitly teach that the confusion level is identified responsive to determining that the stress level has fallen to or below the stress threshold.
However, McCarty, which is directed to adjusting a media guide based on frustration patterns of a user, teaches identifying a different “frustration pattern” responsive to determining that another “frustration pattern” has not been detected after analyzing thresholds of various factors related to the particular pattern. McCarty therefore teaches identifying a confusion level responsive to determining that the stress level has fallen to or below the stress threshold (“If all criteria for frustration pattern x have been evaluated and no determination of whether frustration pattern x is present in user signal data is made, processing circuitry 306 may default to providing a negative result at step 714 of FIG. 7 (and may record the inconclusive determination in a memory). At step 718, the frustration pattern variable x may be incremented, and processing circuitry 306 (FIG. 3A) may return to step 702 (FIG. 7) to access the criteria for another frustration pattern. As discussed above with reference to evaluating multiple criteria for frustration pattern x, determining whether one or more of multiple frustration patterns are present in user signal data may be performed sequentially” Paragraph 0063. No determination that a certain frustration pattern is present is equivalent to determining that the user is not stressed, which is based on a threshold in the embodiment of McCulloch described above on Page 4. See Paragraphs 0051-54 and 0057 of MCarty, which also discuss evaluating thresholds of various sensors to determine whether the frustration pattern is present. Each frustration pattern is determined by certain criteria or factors which are evaluated using the sensors. See Figure 7 steps 714 and 718, which show that responsive to a first state (i.e. stress) not being detected, a new state is identified to be evaluated (i.e. confusion, which is another type of frustration). Also see Figure 8 and Paragraphs 0067 and 0072, which describe a process of adjusting a user interface, similar to Gordon, in response to the detected frustration pattern of the user until the user is no longer exhibiting said frustration pattern. Actions are therefore taken in order to reduce the frustration of the user.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the augmented reality help system including detection of multiple user states, such as confusion and stress, and performing different user interface actions responsive to the detected states taught by McCulloch in view of Singh and Gordon by incorporating the method of McCarty of assessing multiple emotional states of a user in a serial manner. Since both references are directed to detection of a user’s state based on physiological readings and comparisons to various thresholds, the combination would yield predictable results. Since Gordon (Paragraph 33), for example, teaches multiple “user state scales” such as a frustration scale and a confusion scale, it would have been obvious to detect a specific user state based on the user exceeding a threshold of one scale and being below the threshold of another scale. It would have been further obvious for each state to be evaluated in a certain sequential order in view of McCarty. The “frustration patterns” taught by McCarty further read on stress and confusion, since McCarty teaches “The frustration detection/mode adjustment systems and methods disclosed herein may be modified to detect and/or respond to reactions other than user frustration including satisfaction, excitement, enthusiasm, apathy, indecision, boredom, impatience, stress, or any other user state.” (Paragraph 0077). Such a combination would improve the user experience by tailoring the response of the help system according to the specific state of the user.
Regarding Claim 8, McCulloch further teaches a computer system for providing support to a user based on an emotional state of the user within an augmented reality environment, the computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method (See Paragraph 0014 and Figure 1 computing device 22.)
	Regarding Claim 15, McCulloch further teaches a computer program product for providing support to a user based on an emotional state of the user within an augmented reality environment, the computer program product comprising: one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor to cause the processor to perform a method (See Paragraph 0077 and Figure 8.)
	Claim 8 and Claim 15 otherwise recite the same limitations as claim 1. Claim 8 and Claim 15 are therefore rejected using the same reasoning described above.

Regarding Claim 2, McCulloch in view of Singh, Gordon, and McCarty further teaches wherein the one or more support actions are based on one or more sources of one or more confusion factors comprising the confusion level of the user (Gordon, “FIG. 5A illustrates an exemplary interface format modification. As shown, the interface 500 is transitioned from a format having a relatively more complex menu arrangement to a format having a simplified menu arrangement 512 that combines some of the objects of the ribbon 504 and the bottom menu 510 into a single, scaled down menu. By way of example, the illustrated format modification may occur as a result of the computer system determining a user state indicating confusion or frustration, in exceedance of a predetermined threshold value, with the more complex menu arrangement” Paragraph 0067. The support action that is determined is reducing the complexity of the user interface. The source of the confusion is a complex menu. The confusion would be detected using a variety of factors, including biometric data, event tracking, and a behavioral history of confusion in similar circumstances, as discussed in Paragraph 0031.)
	Claim 9 and Claim 16 recite the same limitations as claim 2 and are therefore rejected using the same reasoning described above.

Regarding Claim 3, McCulloch in view of Singh, Gordon, and McCarty further teaches wherein the one or more actions to reduce the stress level of the user are based on one or more sources of one or more stress factors comprising the user's stress level (McCulloch, “The augmented reality help program 14 may include an object identification program 48 that is configured to attempt to identify the object on which the first user 304 is focused… Upon the augmented reality help program 14 determining that the first user 304 is experiencing a stress response, help content 74 in the form of an instructional video 504 explaining step-by-step how to assemble the BK-72 bookcase 328 may be presented to the first user 304 via the first HMD device 42” Paragraph 0054-55. An object in view of the AR device is identified and responsive to determining a stress response, AR content is provided to the user in order to reduce the stress or frustration that the user is experiencing. See Figure 4: For example, an instructional video is provided responsive to determining that a user is experiencing a stress response directed towards a user manual. The user manual is the source of the user’s stress response. Also see Gordon, Paragraphs 0031 and 0034, which discusses determination of a frustration level based on a number of weighted factors.)
	Claim 10 and Claim 17 recite the same limitations as claim 3 and are therefore rejected using the same reasoning described above.

Regarding Claim 5, McCulloch in view of Singh, Gordon, and McCarty further teaches wherein determining the step that the user is currently performing is based on determining that one or more steps of the series of steps have not been completed (Singh, “one or more objects may be recognized and shown as being completed within the process, currently being worked on within the process, and expected to be worked on at some point in the future. In this example, labels 310 are used to indicate components of a manual industrial process that have been completed by user 10 wearing AR device 110, while label 320 indicates a component of a current state (e.g., a current step) of the manual industrial process operation. Also, indicator 330 provides an indication of a position of the next or future state of the manufacturing process within the scene.” Paragraph 0033. See Figure 3: components or steps 310 are completed, while the component 320 is currently being worked on (is not completed), and component 330 is a next step.)
Claim 12 and Claim 19 recite the same limitations as claim 5 and are therefore rejected using the same reasoning described above.

Regarding Claim 7, McCulloch in view of Singh, Gordon, and McCarty further teaches responsive to determining that one or more elements of the step are sources of one or more stress factors or one or more confusion factors respectively comprising the user's stress level or confusion level, communicating the one or more elements to a support agent with one or more visual elements within the augmented reality environment (McCulloch, “in one example object-specific contextual help 88 in the form of the instructional video 504 may be provided by an authorized entity 90 and received by the computing device 22 via network 40… the augmented reality help program 14 may present object-specific contextual help content 74 related to the virtual object to the user via the HMD device 42.” Paragraph 0056-58. See Figure 1 and Figure 7A steps 724 and 728: After determination of a stress response, the object a user is currently focused on is detected. This information is communicated to a network, which provides object-specific help. The object-specific help is then provided back to the augmented reality help program [support agent]. See Figure 4, which shows an example visual element 504 presented by the AR help program.)
Claim 14 recites the same limitations as claim 7 and is therefore rejected using the same reasoning described above.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch (US 2014/0139551 A1) in view of Singh (US 2019/0057548 A1) and further in view of Gordon (US 2017/0344209 A1), McCarty (US 2011/0283189 A1), and Osotio (US 2019/0325629 A1).

Regarding Claim 4, McCulloch in view of Singh, Gordon, and McCarty teaches all the limitations of claim 2, on which claim 4 depends.
McCulloch in view of Singh, Gordon, and McCarty does not teach wherein the one or more actions to reduce the stress level of the user or the one or more support actions are based on determining whether one or more sources of one or more stress factors comprising the stress level or one or more confusion factors comprising the confusion level, respectively are environmental or related to the step.
However, Osotio, which is directed to an augmented reality interface for optimizing a user’s workflow, teaches wherein the one or more actions to reduce the stress level of the user or the one or more support actions are based on determining whether one or more sources of one or more stress factors comprising the stress level or one or more confusion factors comprising the confusion level, respectively are environmental or related to the step (“the emotional insights can help the system understand that the source of the user's frustration seems to be the inability to accomplish a task. If the system can identify augmented content (i.e., produced by a bot as described herein) that can help the user accomplish the task, then the system can decide to present the augmented content to help alleviate the source of the user's frustration… Sensors 514 can also collect sensory, environmental, and other data about the user and/or the user's environment… much and/or all of the sensory data produced by sensors 514 is also used by the emotional intelligence platform 518 to derive the user's emotional state and/or emotional insights… In order to decide whether augmented content should be presented, the bot service 522 can evaluate the emotional intelligence graph 520” Paragraphs 0056-61. In order to determine appropriate content to be presented on an AR display to aide a user, the source of a user’s emotional state is inferred. Environmental factors are also considered and are weighed in order to determine the support actions that are provided. For example, as discussed in Paragraph 0058, if there is a large ambient noise level, providing audio content would most likely not be received well and would not be helpful to the user.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the augmented reality interface for addressing user frustration during performance of a series of steps taught by McCulloch in view of Singh, Gordon, and McCarty by incorporating the determination of whether the source of the frustration is environmental or related to the step as taught by Osotio. Since the references are directed to augmented reality interfaces for assisting a user with performing a task, the combination would yield predictable results. Furthermore, as suggested by Osotio (Paragraph 0019, 0058-59), such an implementation would improve the user experience by improving the response of the automated system to present more appropriate information to the user based on the current contextual state of the user.
Claim 11 and Claim 18 recite the same limitations as claim 4 and are therefore rejected using the same reasoning described above.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch (US 2014/0139551 A1) in view of Singh (US 2019/0057548 A1) and further in view of Gordon (US 2017/0344209 A1), McCarty (US 2011/0283189 A1), and Chen (US 2016/0180352 A1).

Regarding Claim 6, McCulloch in view of Singh, Gordon, and McCarty teaches all the limitations of claim 1, on which claim 6 depends.
McCulloch in view of Singh, Gordon, and McCarty does not teach wherein a plurality of threshold values, representing a plurality of levels of frustration of the user, are associated with the stress level, and the one or more actions to reduce the stress level of the user are based on the level of frustration of the user
However, Chen, which is directed to mitigating frustration for a user, teaches wherein a plurality of threshold values, representing a plurality of levels of frustration of the user, are associated with the stress level, (“the application backend ultimately compiles a frustration score… The frustration subsystem tracks the user's frustration, and how that frustration is changing according to support being provided. The frustration subsystem determines if the current frustration score is above the acceptable threshold… if the score is above the acceptable threshold for a first time for a given webpage, the "Support Type" may be at a low level of intensity. If, however, the frustration score is above the acceptable threshold and support was previously provided to the user for the given webpage, then an intensity of the support type can be increased” Paragraphs 0069-78. Also see Paragraphs 0047, 0054, 0056, and 0095: A frustration level is determined based on monitored user interactions and a calculated score. The level is continuously monitored and appropriate support is provided based on the level.)
and the one or more actions to reduce the stress level of the user are based on the level of frustration of the user (“Such support can take various levels of intensity, ranging from an automated help in-program help function, all the way to personal contact with a human member of the software product's support team. Support of an intermediate level of intensity can comprise providing access to work groups, user blogs, and/or manuals” Paragraph 0047. Also see Paragraph 0093: based on the determined level of user frustration, an appropriate support action corresponding to that level is executed, such as automated help functions, providing tutorials or demos, or live technical support.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the augmented reality interface for addressing user frustration during performance of a series of steps taught by McCulloch in view of Singh, Gordon, and McCarty by incorporating the determination of a level of frustration experienced by the user and providing appropriate support, as taught by Chen. Since McCulloch and Chen are both directed to mitigating the frustration of a user while performing a task, the combination would yield predictable results. As suggested by Chen (Paragraph 0046), by determining a level of frustration, such as by calculating a score, more appropriate and specific actions are taken in order to mitigate the frustration of the user, which would improve the user experience. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Podgorny (US 10,990,996 B1) teaches determination of user confusion or exhaustion based on various factors, such as eye movement. (Col. 8:56 – Col. 9:15)
Solomon (US 2021/0006730 A1) teaches providing support actions based on determining a confused state of the user. (¶ 76)
Hanson (US 2020/0227161 A1) teaches generally quantifying the emotional state of the user and distinguishing between stress and confusion based on the user’s emotional state exceeding an upper bound threshold or a lower bound threshold respectively. (¶ 58)
Volkerink (US 2018/0164970 A1) teaches different metrics used to assess confusion, such as the user going back and forth between different screens a certain number of times or hovering a mouse a certain duration. (¶ 39)


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173